Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-32, drawn to a method of analyzing material orientation, wherein the processor is configured to execute a classification algorithm stored in the memory that maps the set of spatially registered images to one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate using a model.
II. Claims 33-42, drawn to a method of producing one or more material orientation images comprising combining the polarized images to form orientation feature images that correspond to material orientation as described by a model.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, since: Invention I must have the processor is configured to execute a classification algorithm stored in the memory that maps the set of spatially registered images to one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate using a model, but not have combine the polarized images to form orientation feature images that correspond to material orientation as described by a model. In contrast, invention II must produce one or more material orientation images comprising combining the .
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires its own unique search strategies and search terms. For example, invention I requires search terms and search strategies uniquely adapted to searching for a method of analyzing material orientation, wherein the processor is configured to execute a classification algorithm stored in the memory that maps the set of spatially registered images to one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate using a model. In contrast, Invention II requires search terms and search strategies specifically adapted to searching for a method of producing one or more material orientation images comprising combining the polarized images to form orientation feature images that correspond to material orientation as described by a model.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species A) “In one embodiment, the sample is comprised of crystals and the orientation images are crystallographic-orientation images, for example, the crystals are uniaxial crystals and the crystallographic-orientation images are c-axis images or for example, the crystals are isotropic cubic crystals previously subjected to heat-tinting to produce anisotropic metal oxides” in paragraph 14 – appears to correspond to claims 9, 25, 39
Species B) “In one embodiment, the sample is metallic and may be subjected to an external magnetic field” in paragraph 14 – appears to correspond to claims 10, 26, 40
Species C) “In another embodiment, the sample is a diffuse reflector” in paragraph 14 – appears to correspond to claims 11-12, 27-28, 41-42
Species D) “in another example, the sample is reflective and the polarimeter is arranged in a bistatic geometry with an arbitrary bistatic angle or further, the sample is reflective and the polarimeter 
The species are independent or distinct because they each have unique characteristics (see above) which are claimed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species requires its own unique search strategies and search terms specifically adapted to searching for the types of samples in that species (see the above list for more details).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Janeen Vilven on 5/3/2021 and 5/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-Th, 3-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/Examiner, Art Unit 2877